EXHIBIT (99)(a) NEWS RELEASE January 27, 2010 Contact: Tony W. Wolfe President and Chief Executive Officer A. Joseph Lampron Executive Vice President and Chief Financial Officer 828-464-5620, Fax 828-465-6780 For Immediate Release PEOPLES BANCORP ANNOUNCES FOURTH QUARTER EARNINGS RESULTS Peoples Bancorp of North Carolina, Inc. (NASDAQ: PEBK), the parent company of Peoples Bank, reported net earnings of $631,000 or $0.11 basic and diluted net earnings per share, before adjustment for preferred stock dividends and accretion, for the three months ended December 31, 2009 as compared to $397,000, or $0.07 basic and diluted net earnings per share, for the same period one year ago.After adjusting for $348,000 in dividends and accretion on preferred stock, net earnings available to common shareholders for the three months ended December 31, 2009 was $283,000, or $0.05 basic and diluted net earnings per common share.Net earnings from recurring operations for the three months ended December 31, 2009 were $613,000, or $0.11 basic and diluted net earnings per share, before adjustment for preferred stock dividends and accretion, as compared to fourth quarter 2008 net earnings from recurring operations of $588,000 or $0.11 basic and diluted net earnings per share.Tony W. Wolfe, President and Chief Executive Officer, stated that he was pleased to report that Peoples Bancorp was profitable for the quarter and the year ended December 31, 2009.Mr.
